Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-36, 38-40, and 42-51 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (WO 2014/023943 hereinafter “Roberts”) in view of Root (US 1,809,313).
In regard to claims 27, 32-36, 45, and 47-51, Roberts discloses a composite pipe end fitting (Fig. 1) comprising a composite pipe termination (Fig. 1), the composite pipe termination comprising: 
a composite pipe (Fig. 1, composite pipe 12 in page 19 lines 3-13) having a composite pipe wall thickness (Fig. 1, thickness of 12) and a cut end (Fig. 1, end at 50); 
an annular part of composite material (See image below, in page 22 lines 33-35 to page 23 lines 1-3 discloses the increased thickness of 12 can be configured to be an integral bend stiffener instead of a single piece pipe 12) attached around the outside of the composite pipe at the cut end (Fig. 1), the annular part having a radial thickness (See image below) which tapers towards the composite pipe in the direction along the composite pipe away from the cut end to provide an exterior surface having a tapered portion (See image below, indicated annular part tapers towards 12 away from the indicated cut end); 
the composite pipe end fitting additionally comprising 
an annular metal sleeve (Fig. 1, sleeve 30 in page 20 lines 24-31) having an interior surface which mates with the exterior surface of the annular part (See image below) including the tapered portion (See image below) and having an annular extension portion (Fig. 1, portion of 30 at 42), which extends beyond the cut end (Fig. 1, portion of 30 at 42 extends beyond the indicated cut end);  Ref. KP10202US/RWI3NATIONAL PHASE APPLICATIONKP10202US PCT/GB2017/050720 PRELIMINARY AMENDMENT of September 20, 2018 

the transition piece comprises a proximal flange (Fig. 1, at 40) which mates with the cut end within the extension portion (Fig. 1, at 50 and is within the indicated extension portion) and a distal connector (Figs. 1 and 2, end at 18 and in page 19 lines 20-31 discloses the end at 18 of 14 is for connecting to another metallic pipe and can be configured to be a flange connection as shown in Fig. 2) for attachment to a metal pipe; and 
locking means (Fig. 1, 36) for locking the transition piece into sealing engagement with the annular extension portion (Fig. 1, 36 locks 14 with portion of 30 at 42).  

    PNG
    media_image1.png
    569
    715
    media_image1.png
    Greyscale



In the related field of tubular joints, Roots teaches two or more radial pins to connect two tubular components (Figs. 1 and 2, circumferential and radial pins 3 connects 1 and 2 that extends through 2 and partially through 1 by radial bores that has four equally spaced circumferential lines of pins shown in Fig. 1). 
It would have been obvious to one having ordinary skill in the art to have modified the connection of the annular part and composite pipe of Roberts to include radials pins in order to have the advantage of a secured connection that prevents loosening in the event of shear forces as taught by Roots in page 1 lines 64-90.
In regard to claims 28 and 46, Roberts and Roots discloses the composite pipe end fitting of claims 27 and 45, but does not expressly disclose the one or more pins extend less than or equal to 80%, of the way through the composite pipe wall thickness.   
While Roberts in view of Roots do not expressly disclose the one or more pins extend less than or equal to 80%, of the way through the composite pipe wall thickness; the length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 

In regard to claim 29, Roberts and Roots discloses the composite pipe end fitting of claim 27, and Roberts further discloses the annular part comprises a portion of constant maximum radial thickness at the cut end (See image for claim 27, indicated annular part at the indicated cut end has a constant maximum radial thickness) and, adjacent thereto, a portion of radial thickness which tapers in the direction along the composite pipe away from the cut end (See image for claim 1, indicated annular part has a tapered portion away from the indicated cut end).  
In regard to claim 30, Roberts and Roots discloses the composite pipe end fitting of claim 27, but does not expressly disclose the annular part has a maximum radial thickness of more than 1.0 times the pipe wall thickness.
While Roberts do not expressly disclose the annular part has a maximum radial thickness of more than 1.0 times the pipe wall thickness; the thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 

In regard to claim 31, Roberts and Roots discloses the composite pipe end fitting of claim 27, but does not expressly disclose the annular part extends along the composite pipe from the cut end a distance which is from 1.5 to 10 times the exterior diameter of the composite pipe.
 While Roberts do not expressly disclose the annular part extends along the composite pipe from the cut end a distance which is from 1.5 to 10 times the exterior diameter of the composite pipe; the length of the annular part may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Roberts to have the annular part extends along the composite pipe from the cut end a distance which is from 1.5 to 10 times the exterior diameter of the composite pipe, as the length of the annular part may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of bend 
In regard to claims 38-40, Roberts and Roots discloses the composite pipe end fitting of claim 27, and Roberts further discloses the composite comprises reinforcing fibers selected from the group consisting of glass fibers, carbon fibers and mixtures thereof in a polymer matrix (in page 19 lines 3-13 discloses reinforcing fibers in a polymer matrix that can include carbon fibers) and a thermoplastic that is polyether ether ketone (PEEK) (in page 19 lines 3-13 discloses PEEK).  
In regard to claim 42, Roberts and Roots discloses the composite pipe end fitting of claim 27, and Roberts further discloses the annular extension portion comprises an internal thread (Fig. 1, at 38) on an interior surface of the annulus (Fig. 1) and wherein the locking means comprises a locking ring (Fig. 1, 36 is a locking ring) with an external thread (Fig. 1, at 38) on an exterior surface which cooperates with the internal thread to lock the proximal flange to the extension portion (Fig. 1).  
In regard to claim 43, Roberts and Roots discloses the composite pipe end fitting of claim 41, and Roberts further discloses the distal connector is a flange or a hub (Figs. 1 and 2, in page 19 lines 20-31 discloses the end at 18 of 14 can be configured to be a flange as shown in Fig. 2).  
In regard to claim 44, Roberts and Roots discloses the composite pipe end fitting of claim 27, and Roberts further discloses the transition piece is made of steel (in page 19 lines 20-31 discloses 14 can be made of steel).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (WO 2014/023943 hereinafter “Roberts”) in view of Root (US 1,809,313) and further in view of Peterjohn et al. (US 5,330,236 hereinafter “Peterjohn”).
Roberts and Roots discloses the composite pipe end fitting of claim 27, but do not expressly disclose the pins are made of steel.
In the related field of composite tube joints, Peterjohn teaches pins made of steel (Fig. 1, pins 75 and in 3:24-45 discloses components of the fitting which include sleeve 45 can be made of steel and in 3:53-65 discloses pins 75 are parts of sleeve 45).
It would have been obvious to one having ordinary skill in the art to have modified the pins of Roberts in view of Roots to be made of steel in order to have the advantage of a strong material such as steel as taught by Peterjohn in 3:24-45.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416."

Response to Arguments
Applicant's arguments filed 2/03/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Roberts discloses an intervening element between the transition piece and the composite pipe because claims 27 and 45 recite “a proximal flange which mates with the cut end”, however, the term “mate” is not limited to direct contact or no intervening element in between. See https://www.merriam-webster.com/dictionary/mate which defines mate as to join or fit together. Therefore, 
In response to applicant's argument that the combined teaches of Roberts and Root would not render the arrangement defined by the amended claims obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Roots suggests using pins to prevent loosening of overlapping or concentric tubular components in contact where shear forces are capable of loosening the components. Therefore, one of ordinary skill in the art would have modified the concentric components of Roberts to include pins to prevent loosening of components by shear forces. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679